Citation Nr: 1642603	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  11-08 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran filed a claim for service connection for a right ankle condition in May 2010 and the RO issued a rating decision denying service connection in December 2010.  The Veteran perfected an appeal of this rating decision in March 2011 and the Board remanded the claim for further development by the RO in October 2015.  A de novo review of all the evidence was completed by the RO by way of the March 2016 Supplemental Statement of the Case (SSOC) and the claim is now before the Board.

As will be discussed further herein, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDING OF FACT

The Veteran has not had a right ankle disability during the course of his claim and appeal.  



CONCLUSION OF LAW

The Veteran does not have a right ankle disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this regard, the Veteran's service and VA treatment records have been retrieved and associated with his claims file.  Pursuant to the October 2015 Board remand instructions, in a November 2015 letter, the AOJ asked the Veteran to complete the VA Form 21-4142 Authorization and Consent to Release Information for any medical care provider that has treated him for, or diagnosed him with having, a right ankle condition.  It does not appear that the Veteran completed the necessary forms.  If there is additional available evidence to help substantiate the Veteran's claim, the AOJ cannot obtain these records without further assistance from the Veteran.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A (b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159 (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not submit an additional VA Form 21-4142 for treatment received from any medical care provider for his claimed right ankle condition, and did not otherwise respond to the November 2015 letter, any further efforts to obtain treatment records from any of his medical treatment providers for his claimed right ankle condition would be futile.  38 C.F.R. § 3.159 (c)(2).  The Board finds that there is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In addition, pursuant to the October 2015 remand instructions, the Veteran was afforded a VA examination in December 2015.  The Board finds that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report reflects that the VA examiner reviewed the Veteran's past medical history as well as his current complaints, conducted and reviewed necessary testing and examination findings, and provided an opinion consistent with the remainder of the evidence of record.  Accordingly, the requirements of the October 2015 Remand were ultimately accomplished by way of this examination report.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that VA's duty to obtain a VA examination or opinion with respect to claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges the July 2016 Appellant's Post-Remand Brief, wherein the Veteran's representative requested that the Veteran be afforded a new VA examination because the most recent examination was conducted in December 2015, and was thus seven months old at the time; however, as stated above, the Board finds that the VA examination of record is adequate and sufficiently detailed for the Board to make a fully informed decision.  In the examination, the VA examiner interviewed the Veteran in person, assessed his symptoms, reviewed the claims file in full, and conducted a thorough examination of the Veteran's lower extremities.  From this examination, the VA examiner gave a sufficient medical opinion and, in March 2016, provided a rationale to support the opinion.  There is no objective evidence indicating that there has been a material change in the Veteran's claimed right ankle condition since he was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  As such, the Board finds that VA's duty to obtain a VA examination or opinion with respect to claims decided herein has been met.  38 C.F.R. § 3.159 (c)(4).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, such as arthritis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Throughout the appeal, the Veteran has contended that he developed a chronic right ankle condition with continuing symptomatology since sustaining a right ankle injury in service.

The Veteran's service treatment records (STRs) reflect that he was treated for a right ankle injury in December 1968 after stepping from his ship to the dock.  Upon physical examination, the Veteran was assessed with having a right ankle sprain.  The record shows that there was swelling and tenderness but no decreased range of motion and the x-ray was negative for signs of a fracture.  

The evidence clearly shows that the Veteran suffered an in-service injury; however, the Board notes that there were at least seven medical examination reports following the December 1968 right ankle injury showing that the "feet" and "lower extremities" categories were marked as normal.  The Veteran's STRs reflect an assessment of right ankle sprain in December 1968 but are absent any clinical findings of a chronic right ankle condition.  Indeed, at the July 1988 examination prior to his separation from service, the clinical evaluation of the Veteran's feet and lower extremities was shown to be normal, and the medical examiner did not observe any signs of a right ankle condition.  To the contrary, the evidence indicates that the right ankle injury sustained in 1968 was without chronic residuals.

The post service treatment records are also negative for any complaints, treatment, or diagnosis of a right ankle disability.  Although a February 2010 VA treatment report reflected that evaluation of the Veteran's musculoskeletal system revealed signs of some swelling, stiffness, or pain, the treatment provider observed satisfactory range of motion of the joints.  Moreover, all the VA treatment records are devoid of evidence showing any disabilities or abnormalities in the right lower extremity.

The Veteran was afforded a VA examination in December 2015, at which time the examiner noted that the Veteran denied experiencing any ankle flare-ups, functional loss or functional impairment of the joint or extremity being evaluated (right ankle).  The examination report also reflected that range of motion in the right ankle was normal, that there was no evidence of pain with weight bearing, that there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and no objective evidence of crepitus.  The examiner further noted that there is no ankyloses or right ankle instability or dislocation.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner determined that the Veteran did not have a current diagnosis associated with his right ankle pain.  In reaching this assessment, the VA examiner acknowledged that the Veteran was diagnosed with a right ankle sprain in service, but noted that the other records were notably absent for evidence of a chronic ankle disability.  The examiner further noted that any pain in the Veteran's right ankle could be attributed to his suspected plantar fasciitis which may be the cause of his heel pain.  In a March 2016 email, the examiner further explained the reasoning behind his determination that there was no diagnosis associated with the Veteran's right ankle pain, and wrote that he did not find any evidence of a current right ankle disability.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a chronic right ankle disability.  The Board notes that the existence of a current diagnosed disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that at some point during the appeal, the Veteran had the disability for which benefits are being claimed.

Here, the greater weight of the evidence points to the Veteran not having had any competently diagnosed right ankle disability at any time from contemporaneous to when he filed his claim to the present.  The Board notes that none of the Veteran's post service VA treatment providers identified a right ankle condition, and a review of the entire medical evidence of record is completely absent for a medical diagnosis pertaining to the right ankle, feet, or lower extremities.  Also, as noted above, the December 2015 VA examiner has not identified a current disease pertaining to the right ankle.  The Board acknowledges the Veteran's complaints of pain and discomfort in the right ankle.  However, complaints of pain, do not equate to underlying disease.  In other words, pain itself is not a disease.  Sanchez-Benitez v. West, 13 Vet. App. 282   (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board is more persuaded by the VA examination report in which it is concluded that there was no right ankle pathology because of the more thorough approach taken.  

While the STRs document the Veteran's treatment for a right ankle sprain, the evidence must show that the Veteran had the disability for which benefits are being claimed at some point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  As discussed above, the Veteran's right ankle sprain in-service resolved prior to his discharge from service.  Significantly, the post-service reports show no right ankle disability.

The Board has considered the Veteran's contention that a relationship exists between the Veteran's right ankle condition and the injury he sustained in service.  However, the present case is not the type of situation discussed in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and a number of other related cases holding that lay evidence may be sufficient to establish this required nexus (i.e., link) between the Veteran's military service and his disability.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303.310 (2007); and 38 C.F.R. § 3.159(a)(2).  Under Jandreau, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  492 F.3d at 1377.  Although the Veteran is competent to report his symptoms and discomforts, he is not competent to render a medical opinion addressing the nature of any current right ankle condition, without evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); See also Jandreau at 1377 (Fed. Cir. 2007).  Whether perceived pain establishes a disability is not a simple question and, under the facts of this case, is not within the realm of knowledge of a lay person.  Further, the December 2015 VA examiner considered the Veteran's report of in-service and post-service symptoms in reaching his medical conclusion.  Consequently, in this case, lay assertions of medical diagnosis cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Because the competent evidence of record is against a finding that the Veteran has ever had a right ankle disability after service and specifically during the pendency of the appeal, the Board concludes that the preponderance of the evidence is against the claim for service connection for the right ankle condition.  The benefit of the doubt provisions do not apply.  Service connection for the right ankle disability is not warranted.
 

ORDER

Service connection for a right ankle disability is denied.




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


